      Case 1:13-cr-00553-PAE Document 71
                                      72 Filed 05/26/20 Page 1 of 1




May 26, 2020

VIA ECF
The Honorable Paul Engelmayer
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

Re:    United States v. Leon Robinson, 13 CR 553 (PAE)

Dear Judge Engelmayer:

In light of the ongoing COVID-19 pandemic, I write to seek an adjournment of
the next conference scheduled in the above-referenced Supervised Release
Violation proceedings. The conference currently is scheduled for June 2. I am
hopeful that in-person court proceedings will resume in the fall, so I ask for a
date in September.

I thank you for your attention to this matter and I hope you and your chambers
remain safe and well.

Respectfully submitted,
              /s/
                                                 *5$17('7KHFRQIHUHQFHLVDGMRXUQHGWR
Julia Gatto
                                                 6HSWHPEHUDWDP7KH&OHUNRI
Assistant Federal Defender                       &RXUWLVUHTXHVWHGWRWHUPLQDWHWKHPRWLRQDW
Tel: (212) 417-8750                              'NW1R
                                                                          
                                               SO ORDERED.
cc:    AUSA Samson Enzer (via ECF)
       USPO David Mulcahy (via ECF)
                                                               
                                                          __________________________________
                                                                PAUL A. ENGELMAYER
                                                                United States District Judge
